ALLEN, Circuit Judge
(dissenting).
I regret that I cannot agree with my colleagues. I see no answer to the proposition that the majority opinion recognizes árid the judgment leaves in effect the decision of a system adjustment board, a two member tribunal, one member representing the railway, and one member a representative of the adverse and hostile appellee union which is endeavoring to have these appellants discharged, from-their employment. Such *743a result contravenes the general rule that if the judge has a bias or conflict of interest, proceedings over which he presides are invalid. Tumey v. State of Ohio, 273 U.S. 510, 522, 47 S.Ct. 437, 71 L.Ed. 749.
45 U.S.Code, Section 153, First, 45 U.S.C.A. § 153, subd. 1, provides administrative machinery for adjusting relations between the unions and management. It does not provide for the right of the employee to retain his job if he is a member of a labor organization “national in scope” and “organized in accordance with the Act.” That situation is covered in 45 U.S.C. Section 152, Eleventh, 45 U.S.C.A. § 152, subd. 11. To apply the technical administrative provisions of Section 153, First, relating to unions and management, to the simple but all-important guaranties of Section 152, Eleventh, on behalf of the employee, nullifies the Congressional intent and constitutes judicial legislation.
The question here is not how the National Railroad Adjustment Board shall be constituted nor whether the appellee union shall have a representative on the National Railroad Adjustment Board which is the general subject of Section 153, First. The question here is whether appellants shall be deprived of their livelihood. Their right not to be deprived of it if U.R.O.C. comes within the classification of Section 152, Eleventh (c) is a valid statutory right falling within the general jurisdiction of the federal court under title 28, Section 1331. The case certainly arises under a law of the United States. It is a right which should be protected by the examination of a court free from bias or conflict in interest and safeguarded by judicial procedure.
It has recently been held that a federal court is empowered to determine whether a labor organization is a “national or international organization.” An administrative tribunal had held that the organization in question did not fall within the purview of the statutory phrase, but the Supreme Court affirmed a federal court decision which determined otherwise. N. L. R. B. v. Highland Park Mfg. Co., 341 U.S. 322, 71 S.Ct. 758, 761, 95 L.Ed. 969. It is equally appropriate for a federal court to determine whether a labor organization is “national in scope.” The expertise demanded in one case is no greater than in the other. If Congress intended the adjectives used in the quoted phrases, Section 152, Eleventh, to have other than their ordinary civil meaning it would have given them a special meaning by definition. N. L. R. B. v. Highland Park Mfg. Co., supra.
The District Court should hear the evidence, construe the meaning of the statutory phrases “national in,, scope,” and “organized in accordance Hyith the Act”, and determine whether U.R.O.C. comes within that classification.